Title: To James Madison from William Jarvis, 23 December 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 23 December 1805, Lisbon. “The foregoing is a Copy of the letter I had the honor to write you the 3rd. Inst. by the Brig Rebecca Captain Wilson for Philadelphia. Since which no arrangement has taken place relative to Quarantines, except two orders sent to the Health Office of Bellem the 18th. & 26 Ulto. the former very mild the latter very rigid. This may be imputed to advice received from Spain; how ever, I am inclined to think, that from some Quarter or other some unfavourable representations have been made. Among other things, I understood to day, that the Providor Mor should say two days since, that he heard several persons had died of the Yellow fever in Boston. This must have originated in a letter received by a mr. Gould of this place, he having received advice from his correspondent in Boston, that a Mr. Scobic [sic] of Marblehead died of the Yellow fever in Boston, three of [sic] four days after he reached there from New York; the infection supposed to be received at the latter place. If this observation was founded on this fact, which in itself is nothing but as it tends to excite alarm, it is an extraordinary thing to me. Another circumstanc⟨e⟩; has recently taken place which I augured no advantage from. The early part of the Summer the British Vice Consul had a dispute with the Health Officers of Bellem, in which the Chargé d’Affaires & the Consul General took a very warm and active part. Several representations were made to Mr. de Arauj⟨o⟩; against them; sometimes the board of Health immediately deciding in all case⟨s,⟩; at others sending the Petitions to Bellem to be informed. But the latter part of the last month the British Minister & Consul ordered the Vice Consul at Bellem to make no more compliments as they shou⟨ld⟩; not attend to any more of them; since when the business of the Health Office h⟨as⟩; gone on in the Ancient Track, with this indifference, that the Officers at Bellem seem much more disposed to embarrass Trade than before. I hope the thus suddenly ceasing from all complaint, is not with a view to countenance the very absurd (to say the least of them) Quarantine regulations adop[t]ed the last Spring in England. To Morrow the Junta sits. I shall wait on the Marquis Pombal before Junta hours; if I should not effect any thing, I shall wait on His Excellency Mr. de Araujo the next day. An American Seaman by the name of Thomas F. Carling of the Age of twenty three Years, five feet 4½ Inches high, brown hair, darkish Complexion, born in New Bedford in the State of Massachusetts, as appears by a protection granted by David Gelston, Collector of the District of New York the 7th. June 1804, was impressed out of a British Merchantman in this port by the boats belonging to the English frigate Pomona, Captn. Lobb, Commander. The Frigate Sailing the next morning after I received the information, the Officers having refused to give him up, prevented my making a more efficient application. As the frigate is Stationed off this Coast, she will probably be in again in a few days, when I hope to obtain his release. Several other instances of impressments of our Seamen have lately occurred, but they were directly given up on producing their protectio⟨ns.⟩;”
          Adds in a postscript: “Inclosed I have the plea sure to hand you a letter from Mr. Erving. By a Vessel that Sails in a few days I shall forward the Semi-annual list, & other documents ending the 30th June to Mr. Gallatin.”
        